DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 May 2022 has been entered.
Election/Restrictions
Newly submitted claim 11 is directed to an invention that lacks unity with the invention originally claimed for the following reasons: claim 11 requires each lateral end of the back base paper being positioned at a corresponding lateral end of the gypsum board, which positively excludes the presence of a flat region being between a step formed by an overlap of the cover base paper and the corresponding lateral end of the gypsum board, as required by claim 5. Moreover, claim 5 (originally examined claim) and claim 11 lack unity of invention because even though the inventions of these groups require the technical feature of a gypsum board having a plate like structure, the gypsum board comprising: hardened gypsum; and a base paper disposed to cover at least a part of a surface of the hardened gypsum, wherein, in a cross section orthogonal to a longitudinal direction of the hardened gypsum, the base paper entirely covers a periphery of the hardened gypsum, such that portions of the base paper overlap each other, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the rejection of record, as detailed below. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 11 is withdrawn from consideration as being directed to a nonelected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   	Claim 10 requires “further comprising the base part attached to the flat region portion between the step of the cover base paper and the corresponding lateral end of the gypsum board.”  This limitation is already recited in claim 5.  Therefore, claim 10 fails to further limit the subject matter of the claim upon which it depends.   	Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2016/0123895 (hereinafter “Yamazaki”), and further in view of United States Patent Application Publication No. US 2012/0219785 (hereinafter “Yu”).Regarding claims 5-7 and 10 	Yamazaki teaches a gypsum board B comprising gypsum C and a lower sheet 1 and an upper sheet 2 (cover base paper) disposed to cover at least a part of a surface of the gypsum C (paragraph [0052] and Figures 1(A)-(C)).  Yamazaki teaches the gypsum C is made from a slurry S formed into a plate shape (paragraph [0056]).  Yamazaki also teaches the slurry is subsequently dried and set (paragraph [0017]), which corresponds to a hardened gypsum C.  Yamazaki illustrates a cross section orthogonal to a longitudinal direction of the gypsum C, where the lower sheet 1 (cover base paper) completely covers an edge portion E (periphery) of the gypsum C, and portions of the lower sheet 1 and the upper sheet 2 (cover base paper) overlap each other at one or two positions G (Figure 12(A) and paragraph [0006]).  Yamazaki teaches the glue joint section G is used to adhere the lower sheet 1 and the upper sheet 2 together (paragraph [0052]).  Yamazaki also illustrates a distance between a step formed by the overlap of the lower sheet 1 and the upper sheet 2 (cover base paper) in the area of the glue joint section G and a lateral end E of the gypsum board (Figures 1(A)-(C)).   	Yamazaki teaches the glue joint section G of the upper and lower sheets of paper is monitored by an optical detection means for detecting a glue-joint failure (paragraph [0091]).  However, Yamazaki does not explicitly teach the distance between a step formed by the overlap of the cover base paper and a lateral end of the gypsum board is: greater than or equal to 15 mm; greater than or equal to 19 mm; or greater than or equal to 40 mm.  It would have been obvious to one having ordinary skill in the art at the time of the invention to determine an appropriate distance between the step formed by the overlap of the cover base paper (formed at the glue joint section G) and the lateral end of the gypsum board using nothing more than routine experimentation in order for the aforementioned optical detection means to be able to detect a glue-joint failure at said step and being sufficiently distanced from other structural features of the board.  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art unless such a range is shown to be critical.  Please see MPEP § 2144.05(II)(A). 	Yamazaki illustrates a flat region portion of one piece of the cover base paper located between the step formed by the overlap of the cover base paper and a corresponding lateral end of the gypsum board (Annotated Figure 1(A), shown below).
    PNG
    media_image1.png
    359
    514
    media_image1.png
    Greyscale
 	Yamazaki also teaches gypsum boards are widely used in various kinds of buildings as architectural interior finish materials, because of their advantageous fire-resisting or fire-protecting ability, sound insulation performance, workability, cost performance and so on (paragraph [0002]). 	Yamazaki does not explicitly teach a base part attached to the flat region portion. 	Yu teaches a gypsum panels which are typically used in building and other construction applications (abstract and paragraph [0003]).  Yu teaches gypsum panels are included in assemblies and are resistant to fire and extreme heat (paragraphs [0011] – [0013]).  Yu teaches an exemplary embodiment where the gypsum panels 102 are included in such an assembly 100 where the gypsum panels 102 are attached to studs (base part) 110 in vertically oriented directions (paragraphs [0172] – [0177], and Figure 7).  Yu illustrates the studs 110 are attached to the gypsum panels 102 along a lateral edge of said panels 102 (Figure 7), which corresponds to the base part being attached to a flat region portion of the gypsum board. 	Yamazaki and Yu are analogous inventions in the field of gypsum boards for building/construction applications.  It would have been obvious to one skilled in the art at the time of the invention to modify the gypsum board of Yamazaki with the assembly of Yu to provide a mounting means for the gypsum panel in vertically oriented applications.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki and Yu as applied to claim 5 above, and further in view of United States Patent Number 1,346,784 (hereinafter “Schumacher”).Regarding claim 9
 	The limitations for claim 5 have been set forth above.  In addition, Yamazaki does not explicitly teach the cover paper only includes one piece of cover paper. 	However, Schumacher teaches that it is well know that a web of cover paper for a plaster board may have a single sheet construction with an overlapping portion 34 positioned away from the lateral edges 38, 39 of the board, where the paper completely surrounds the material 40 leaving no exposed side edges (page 2, lines 18-28 and Figure 6).  Therefore, Schumacher and Yamazaki establish a functional equivalence between a cover base paper made from a single piece of material and a cover base paper made from two pieces of material for use as a cover base paper for a building construction board.  It would have been obvious for one of ordinary skill in the art at the time of the invention to form the cover base paper of Yamazaki, and substituting the sheets 1, 2 of Yamazaki with a cover base paper having a single sheet construction, as taught by Schumacher, motivated by the desire to form a conventional base cover paper for a building construction panel, comprising a single sheet construction being known in the art as being functionally equivalent and predictably suitable for use in forming such a cover paper useful in preventing the exposure of edges of the manufactured board.
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 10 May 2022, with respect to the rejection(s) of claims 5-7 under 35 USC §103 as being unpatentable over Yamazaki have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the additional consideration of Yu, as detailed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783